Exhibit 10.3
 
EXECUTION COPY
 
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”), is made by and among U.S. Dry
Cleaning Services Corporation, a Delaware corporation (the “Company”), the
holders of the Company’s 10% Senior Secured Original Issue Discount Convertible
Debentures due September 23, 2013 (collectively, the “Debentures”) and the
holders of the Company’s 10% Senior Secured Promissory Notes due September 23,
2013 (collectively, the “Professional Notes”), each a signatory hereto whether
by execution of this Agreement or Annex A to this Agreement, their endorsees,
transferees and assigns (collectively, the “Secured Parties”), and Lester E.
Taylor, Jr., as collateral agent (the “Agent”), effective as of the date this
Agreement is executed by the Company (the “Effective Date”) as evidenced by the
date affixed to the signature pages annexed hereto.
 
R E C I T A L S :
 
A.            Pursuant to that certain Securities Purchase Agreement dated as of
the date hereof among the Company and holders of the Debentures (the “Purchase
Agreement”), certain of the Secured Parties have severally agreed to extend the
loans to the Company evidenced by the Debentures.
 
B.            In connection with the payment of certain administrative claims,
the Company issued the Professional Notes to certain of the Secured Parties.
 
C.            In order to induce the Secured Parties to extend the loans
evidenced by the Debentures and the Professional Notes, as the case may be, the
Company has agreed to execute and deliver to the Secured Parties this Agreement
and to grant the Secured Parties, pari passu with each other Secured Party and
through the Agent, a security interest in certain property of the Company to
secure the prompt payment, performance and discharge in full of all of the
Company’s obligations under the Debentures and the Professional Notes.
 
D.            This Security Agreement is issued pursuant to the order of the
United States Bankruptcy Court for the Central District of California, Santa Ana
Division confirming the Bankruptcy Plan.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.             Certain Definitions. As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.  Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings ascribed to them in
the Debentures, the Purchase Agreement or the Professional Notes, as the case
may be.
 
 
1

--------------------------------------------------------------------------------

 
 
(a)           “Collateral” means the collateral in which the Secured Parties are
granted a security interest by this Agreement and which shall include the
following real and personal property of the Company, whether presently owned or
existing or hereafter acquired or coming into existence (other than any such
real or personal property acquired by the Company in connection with an Approved
Acquisition (as defined in the Debentures)), wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):
 
(i)             All goods, including, without limitation, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with the Company’s businesses and all improvements thereto; and (B)
all inventory;
 
(ii)            All contract rights and other general intangibles, including,
without limitation, all partnership interests, membership interests, stock or
other securities, rights under any of the Organizational Documents, agreements
related to the Pledged Securities, Intellectual Property (as defined below and
more fully described herein) licenses, distribution and other agreements,
computer software (whether “off-the-shelf”, licensed from any third party or
developed by the Company), computer software development rights, leases
(including the Real Property Leases), franchises, customer lists, quality
control procedures, grants and rights, goodwill, trademarks, service marks,
trade styles, trade names, patents, patent applications, copyrights, and income
tax refunds;
 
(iii)           All accounts, together with all instruments, all documents of
title representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;
 
(iv)           All documents, letter-of-credit rights, instruments and chattel
paper;
 
(v)            All commercial tort claims;
 
(vi)           All deposit accounts and all cash (whether or not deposited in
such deposit accounts);
 
(vii)          All investment property;
 
(viii)         All supporting obligations;
 
 
2

--------------------------------------------------------------------------------

 
 
(ix)           All files, records, books of account, business papers, and
computer programs; and
 
(x)            the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(ix) above.
 
Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in any direct or indirect subsidiary of the Company
obtained in the future, including any Pledged Securities, and, in each case, all
certificates representing such shares and/or equity interests and, in each case,
all rights, options, warrants, stock, other securities and/or equity interests
that may hereafter be received, receivable or distributed in respect of, or
exchanged for, any of the foregoing and all rights arising under or in
connection with any of the foregoing, including, but not limited to, all
dividends, interest and cash.
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9406, 9407 and/or 9408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.
 
(b)           “Discontinued Operations” means the five Boston Cleaners stores
and the one Central Plan located in the counties of Riverside and San
Bernardino, California and the two Regency stores located in Arizona, as further
described on Appendix A hereto.
 
(c)           “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)            “Majority in Interest” means, at any time of determination, the
Secured Parties holding 51% of then-outstanding Principal Amount of Debentures.
 
(e)            “Necessary Endorsement” means undated stock powers endorsed in
blank or other proper instruments of assignment duly executed and such other
instruments or documents as the Agent (as that term is defined below) may
reasonably request.
 
(f)            “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of the Company to the Secured Parties, including, without limitation, all
obligations under this Agreement, the Debentures, the Professional Notes and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Secured Parties as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.  Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) Principal Amount of, and interest on the Debentures and
the loans extended pursuant thereto; (ii) principal amount of, and interest on
the Professional Notes and the loans extended pursuant thereto; (iii) any and
all other fees, indemnities, costs, obligations and liabilities of the Company
from time to time under or in connection with this Agreement, the Debentures,
the Professional Notes and any other instruments, agreements or other documents
executed and/or delivered in connection herewith or therewith; and (iv) all
amounts (including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Company.
 
(g)            “Organizational Documents” means the Company’s certificate of
incorporation and bylaws.
 
(h)            “Pledged Interests” shall have the meaning ascribed to such term
in Section 4(j).
 
(i)             “Pledged Securities” means all the capital stock and other
equity interests in any direct or indirect subsidiary of the Company obtained
after the date of this Agreement.
 
(j)             “UCC” means the Uniform Commercial Code of the State of
California and or any other applicable law of any state or states which has
jurisdiction with respect to all, or any portion of, the Collateral or this
Agreement, from time to time.  It is the intent of the parties that defined
terms in the UCC should be construed in their broadest sense so that the term
“Collateral” will be construed in its broadest sense.  Accordingly if there are,
from time to time, changes to defined terms in the UCC that broaden the
definitions, they are incorporated herein and if existing definitions in the UCC
are broader than the amended definitions, the existing ones shall be
controlling.
 
 
4

--------------------------------------------------------------------------------

 
 
2.             Grant of Security Interest in Collateral.  As an inducement for
the Secured Parties to extend the loans as evidenced by the Debentures and the
Professional Notes and to secure the complete and timely payment, performance
and discharge in full, as the case may be, of all of the Obligations, the
Company hereby unconditionally and irrevocably pledges, grants and hypothecates
to the Agent, as representative of the Secured Parties, for the ratable benefit
of the Secured Parties a security interest in and to, a lien upon and a right of
set-off against all of their respective right, title and interest of whatsoever
kind and nature in and to, the Collateral (a “Security Interest” and,
collectively, the “Security Interests”).
 
3.             Delivery of Certain Collateral.  Contemporaneously or prior to
the execution of this Agreement, the Company shall deliver or cause to be
delivered to the Agent any and all certificates and other instruments or
documents representing any of the Collateral, in each case, together with all
Necessary Endorsements, as may be reasonably required by Agent.
 
4.             Representations, Warranties, Covenants and Agreements of the
Company.  Except as set forth under the corresponding section of the disclosure
schedule delivered to the Secured Parties concurrently herewith (the “Disclosure
Schedule”), which Disclosure Schedule shall be deemed a part hereof, the Company
represents and warrants to, and covenants and agrees with, the Secured Parties,
as of the Effective Date, as follows:
 
(a)           The Company has the requisite corporate power and authority to
enter into this Agreement and otherwise to carry out its obligations hereunder.
The execution, delivery and performance by the Company of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Company and no further action is required by the
Company.  This Agreement has been duly executed by the Company.  This Agreement
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization and similar
laws of general application relating to or affecting the rights and remedies of
creditors and by general principles of equity.
 
(b)           The Company has no place of business or offices where their
respective books of account and records are kept (other than temporarily at the
offices of its attorneys or accountants) or places where Collateral is stored or
located, except the Company’s principal executive offices. None of such
Collateral is in the possession of any consignee, bailee, warehouseman, agent or
processor.
 
(c)            Upon the Plan Effective Date, except for Permitted Liens (as
defined in the Debentures and the Professional Notes) or as set forth on Section
4(c) of the Disclosure Schedule, the Company is the sole owner of the Collateral
(except for non-exclusive licenses granted by the Company in the ordinary course
of business), free and clear of any liens, security interests, encumbrances,
rights or claims, and is fully authorized to grant the Security Interests.  Upon
the Plan Effective Date, except as set forth on Section 4(c) of the Disclosure
Schedule, to the actual knowledge of the executive officers of the Company,
there shall not be on file in any governmental or regulatory authority, agency
or recording office an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing (other than those that
will be filed in favor of the Secured Parties pursuant to this Agreement)
covering or affecting any of the Collateral.  Except as set forth on
Section 4(c) of the Disclosure Schedule and in this Agreement, as long as this
Agreement shall be in effect, the Company shall not execute and shall not
knowingly permit to be on file in any such office or agency any other financing
statement or other document or instrument (except to the extent filed or
recorded in connection with Permitted Liens or in favor of the Secured Parties
pursuant to the terms of this Agreement) and except as may otherwise be
permitted under the terms of the Debentures.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           No written claim has been received that any Collateral or the
Company’s use of any Collateral violates the rights of any third party. There
has been no adverse decision to the Company’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Company’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of the
Company, threatened before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority.
 
(e)           The Company shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at its principal places of business and may not relocate such books
of account and records or tangible Collateral unless it delivers to the Secured
Parties at least 30 days prior to such relocation (i) written notice of such
relocation and the new location thereof (which location must be within the
United States) and (ii) evidence that appropriate financing statements under the
UCC and other necessary documents have been filed and recorded and other steps
have been taken to perfect the Security Interests created in favor of the
Secured Parties as a valid, perfected and continuing perfected first priority
lien (except for such instances where Permitted Liens exist as a perfected first
priority lien) in the Collateral.
 
(f)            This Agreement creates in favor of the Secured Parties a valid
security interest in the Collateral, subject only to Permitted Liens (as defined
in the Debentures) securing the payment and performance of the
Obligations.  Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral which may
be perfected by filing Uniform Commercial Code financing statements shall have
been duly perfected.  Except for the filing of the Uniform Commercial Code
financing statements referred to in the immediately following paragraph, the
recordation of the Intellectual Property Security Agreement (as defined below)
if required, the execution and delivery of deposit account control agreements
satisfying the requirements of Section 9104(a)(2) of the UCC with respect to
each deposit account of the Company within 60 days after the Effective Date, and
the delivery of the certificates and other instruments provided in Section 3, no
action is necessary to create, perfect or protect the security interests created
hereunder.  Without limiting the generality of the foregoing, except for the
filing of said financing statements, the recordation of said Intellectual
Property Security Agreement, and the execution and delivery of said deposit
account control agreements, no consent of any third parties (except for consents
that have been received) and no authorization, approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for (i) the execution, delivery and performance of this Agreement, (ii)
the creation or perfection of the Security Interests created hereunder in the
Collateral or (iii) the enforcement of the rights of the Agent and the Secured
Parties hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)            The Company hereby authorizes the Agent to file or record one or
more financing statements under the UCC and any document giving notice of the
Secured Parties’ rights in the Real Property Leases (as defined in Section 4(p)
below), with respect to the Security Interests, with the proper filing and
recording agencies in any jurisdiction deemed proper by it.
 
(h)            The execution, delivery and performance of this Agreement by the
Company does not (i) violate any of the provisions of any Organizational
Documents of the Company or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to the Company or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing the Company’s debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected. If any, all required
consents (including, without limitation, from stockholders or creditors of the
Company) necessary for the Company to enter into and perform its obligations
hereunder have been obtained.
 
(i)             Except as set forth on Section 4(i) of the Disclosure Schedule,
as of the Plan Effective Date, the Company has no subsidiaries, no Pledged
Securities and no Pledged Interests.
 
(j)             The ownership and other equity interests in partnerships and
limited liability companies, if any, obtained after the Plan Effective Date and
included in the Collateral (the “Pledged Interests”) by their express terms will
not provide that they are securities governed by Article 8 of the UCC and will
not be held in a securities account or by any financial intermediary.
 
(k)            Except for Permitted Liens and except as set forth in
Section 4(k) of the Disclosure Schedule, the Company shall at all times maintain
the liens and Security Interests provided for hereunder as valid and perfected
first priority liens and security interests in the Collateral in favor of the
Secured Parties until this Agreement and the Security Interest hereunder shall
be terminated pursuant to Section 14.  The Company hereby agrees to defend the
same against the claims of any and all persons and entities. The Company shall
safeguard and protect all Collateral for the account of the Secured
Parties.  Upon the request of the Agent, the Company will sign and deliver to
the Agent on behalf of the Secured Parties at any time or from time to time one
or more financing statements pursuant to the UCC and will pay the cost of filing
the same in all public offices wherever filing is, or is deemed by the Agent to
be, necessary or desirable to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, the Company shall pay
all fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interests hereunder, and the Company shall obtain and furnish to the
Agent from time to time, upon demand, such releases and/or subordinations of
claims and liens which may be required to maintain the priority of the Security
Interests hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
(l)             The Company will not transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral (except for
non-exclusive licenses granted by the Company in its ordinary course of business
and sales of inventory by the Company in its ordinary course of business)
without the prior written consent of the Agent.  Notwithstanding the foregoing,
the Company may sell or otherwise dispose of, without the prior consent of the
Agent, all assets, including without limitation, all real and personal property,
equipment, accounts, goodwill and other general intangibles, relating to or used
in the operation of the Discontinued Operations.
 
(m)           The Company shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.
 
(n)            The Company shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof.  The Company shall cause each insurance
policy issued in connection herewith to provide that (a) the Agent will be named
as lender loss payee and additional insured under each such insurance policy and
(b) if such insurance be proposed to be cancelled or materially changed for any
reason whatsoever, such insurer will promptly notify the Agent and such
cancellation or change shall not be effective as to the Agent for at least 30
days after receipt by the Agent of such notice, unless the effect of such change
is to extend or increase coverage under the policy.  If no Event of Default
exists and if the proceeds arising out of any claim or series of related claims
do not exceed $100,000, loss payments in each instance will be applied by the
Company to the repair and/or replacement of property with respect to which the
loss was incurred to the extent reasonably feasible, and any loss payments or
the balance thereof remaining, to the extent not so applied, shall be payable to
the Company; provided, however, that payments received by the Company after an
Event of Default occurs and is continuing or in excess of $100,000 for any
occurrence or series of related occurrences shall be paid to the Agent for the
benefit of the Secured Parties and, if received by the Company, shall be held in
trust for the Secured Parties and immediately paid over to the Agent.  Copies of
such policies or the related certificates, in each case, naming the Agent as
lender loss payee and additional insured shall be delivered to the Agent at
least annually and at the time any new policy of insurance is issued.  The Agent
shall have no obligation or liability for determining whether insurance coverage
is appropriate or in effect.
 
(o)            The Company shall, within 10 days of obtaining knowledge thereof,
advise the Agent promptly, in sufficient detail, of any material adverse change
in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest.
 
 
8

--------------------------------------------------------------------------------

 
 
(p)            The Company shall promptly execute and deliver to the Agent such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Agent, may deem necessary to perfect, protect or enforce
the Secured Parties’ security interest in the Collateral including, without
limitation, if applicable, the execution and delivery of a separate security
agreement with respect to the Company’s Intellectual Property (“Intellectual
Property Security Agreement”) in which the Secured Parties have been granted a
security interest hereunder, substantially in a form attached as Annex B hereto,
which Intellectual Property Security Agreement, other than as stated therein,
shall be subject to all of the terms and conditions hereof.  In addition, upon
the written request of Agent, the Company shall, within 180 days after the date
of such written request, obtain the written confirmation from any landlord of
the pledge of the Company’s interest in any real property lease to which the
Company is a party, a true and complete listing of which is set forth in
Section 4(p) of the Disclosure Schedule (each, a “Real Property Lease” and
collectively, the “Real Property Leases”), which pledge has been made by the
Company pursuant to the terms of the Bankruptcy Plan.
 
(q)            The Company shall permit the Agent and its representatives and
agents to inspect the Collateral during normal business hours and upon
reasonable prior notice, and to make copies of records pertaining to the
Collateral as may be reasonably requested by the Agent from time to time.
 
(r)             The Company shall take all steps reasonably necessary to
diligently pursue and seek to preserve, enforce and collect any rights, claims,
causes of action and accounts receivable in respect of the Collateral.
 
(s)            The Company shall promptly notify the Agent in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Company that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.
 
(t)            All information heretofore, herein or hereafter supplied to the
Secured Parties by or on behalf of the Company with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.
 
(u)            The Company shall at all times preserve and keep in full force
and effect its valid existence and good standing and any rights and franchises
material to its business.
 
(v)            The Company will not change its name, type of organization,
jurisdiction of organization, organizational identification number (if it has
one), legal or corporate structure, or identity, or add any new fictitious name
unless it provides at least 30 days prior written notice to the Agent of such
change and, at the time of such written notification, the Company provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.
 
(w)           Except in the ordinary course of business, the Company may not
consign any of its inventory or sell any of its inventory on bill and hold, sale
or return, sale on approval, or other conditional terms of sale without the
consent of the Agent which shall not be unreasonably withheld.
 
 
9

--------------------------------------------------------------------------------

 
 
(x)            The Company may not relocate its chief executive office to a new
location without providing 30 days prior written notification thereof to the
Agent and so long as, at the time of such written notification, the Company
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.
 
(y)            The Company is organized under the laws of the state of Delaware
and is in good standing in that jurisdiction.
 
(z)            At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the Company shall inventory and deliver such Collateral to the Agent.
 
(aa)          The Company, in its capacity as issuer, hereby agrees to comply
with any and all orders and instructions of the Agent regarding the Pledged
Interests consistent with the terms of this Agreement without the further
consent of the Company as contemplated by Section 8106 (or any successor
section) of the UCC.  Further, the Company agrees that it shall not enter into a
similar agreement (or one that would confer “control” within the meaning of
Article 8 of the UCC) with any other person or entity other than in connection
with Approved Acquisitions (as defined in the Debentures).
 
(bb)         Upon the request of the Agent, the Company shall cause all tangible
chattel paper constituting Collateral to be delivered to the Agent, or, if such
delivery is not possible, then to cause such tangible chattel paper to contain a
legend noting that it is subject to the security interest created by this
Agreement.  To the extent that any Collateral consists of electronic chattel
paper, the Company shall cause the underlying chattel paper to be created,
stored and assigned in accordance with Section 9105 of the UCC (or successor
section thereto).
 
(cc)          If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the Company shall cause such an account control agreement to be
entered into and delivered to the Agent for the benefit of the Secured Parties
upon the request of the Agent.
 
(dd)          To the extent that any Collateral consists of letter-of-credit
rights, the Company shall cause the issuer of each underlying letter of credit
to consent to an assignment of the proceeds thereof to the Secured Parties.
 
(ee)          To the extent that any Collateral is in the possession of any
third party, the Company shall notify such third party of the Secured Parties’
security interest in such Collateral and shall use its best efforts to obtain an
acknowledgement and agreement from such third party with respect to the
Collateral, in form and substance reasonably satisfactory to the Agent.
 
(ff)           If the Company shall at any time hold or acquire a commercial
tort claim, the Company shall promptly notify the Agent in a writing signed by
the Company of the particulars thereof and grant to the Secured Parties in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing in form and substance reasonably
satisfactory to the Agent.
 
 
10

--------------------------------------------------------------------------------

 
 
(gg)          The Company shall immediately provide written notice to the Agent
of any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof, shall
execute and deliver to the Agent an assignment of claims for such accounts and
cooperate with the Agent in taking any other steps required, in its judgment,
under the Federal Assignment of Claims Act or any similar federal, state or
local statute or rule to perfect or continue the perfected status of the
Security Interests in such accounts and proceeds thereof.
 
(hh)          The Company shall cause each subsidiary of the Company, if any, to
immediately become a party hereto (an “Additional Obligor”), by executing and
delivering an Additional Obligor Joinder in substantially the form of Annex A
attached hereto and comply with the provisions hereof applicable to the
Company.  Concurrent therewith, the Additional Obligor shall deliver to each
Secured Party and the Agent a replacement Disclosure Schedule for, or
supplements to the Disclosure Schedule to (or referred to in) this Agreement, as
applicable, which replacement Disclosure Schedule shall supersede, or
supplements shall modify, the Disclosure Schedule then in effect.  The
Additional Obligor shall also deliver such opinions of counsel, authorizing
resolutions, good standing certificates, incumbency certificates, organizational
documents, financing statements and other information and documentation as the
Agent may reasonably request.  Upon delivery of the foregoing to the Agent, the
Additional Obligor shall be and become a party to this Agreement with the same
rights and obligations as the Company, for all purposes hereof as fully and to
the same extent as if it were an original signatory hereto and shall be deemed
to have made the representations, warranties and covenants set forth herein as
of the date of execution and delivery of such Additional Obligor Joinder, and
all references herein to the “Company” shall be deemed to include each
Additional Obligor.
 
(ii)            The Company shall vote the Pledged Securities, if any, to comply
with the covenants and agreements set forth herein, in the Debentures and in the
Professional Notes.
 
(jj)            The Company shall register the pledge of the applicable Pledged
Securities, if any, on the books of the Company.  Further, except with respect
to certificated securities delivered to the Agent, the Company shall deliver to
the Agent an acknowledgement of pledge (which, where appropriate, shall comply
with the requirements of the relevant UCC with respect to perfection by
registration) signed by the issuer of the applicable Pledged Securities, which
acknowledgement shall confirm that: (a) it has registered the pledge on its
books and records; and (b) at any time directed by the Agent during the
continuation of an Event of Default, such issuer will transfer the record
ownership of such Pledged Securities into the name of any designee of the Agent,
will take such steps as may be necessary to effect the transfer, and will comply
with all other instructions of the Agent without the further consent of the
Company.
 
(kk)          In the event that, upon an occurrence of an Event of Default, the
Agent shall sell all or any of the Pledged Securities to another party or
parties (herein called the “Transferee”) or shall purchase or retain all or any
of the Pledged Securities, the Company shall, to the extent applicable: (i)
deliver to the Agent or the Transferee, as the case may be, the articles or
certificate of incorporation, bylaws, minute books, stock certificate books,
corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Company and its direct and indirect subsidiaries;
(ii) use its best efforts to obtain resignations of the persons then serving as
officers and directors of the Company and its direct and indirect subsidiaries,
if so directed by the Agent; and (iii) use its best efforts to obtain any
approvals that are required by any governmental or regulatory body in order to
permit the sale of the Pledged Securities to the Transferee or the purchase or
retention of the Pledged Securities by the Agent and allow the Transferee or the
Agent to continue the business of the Company and its direct and indirect
subsidiaries.
 
 
11

--------------------------------------------------------------------------------

 
 
(ll)            Without limiting the generality of the other obligations of the
Company hereunder, the Company shall promptly (i) cause the security interest
contemplated hereby with respect to all Intellectual Property registered at the
United States Copyright Office or United States Patent and Trademark Office to
be duly recorded at the applicable office, (ii) give the Agent notice whenever
it files an application to register any copyrights, trademarks or patents, and
(iii) supplement any Intellectual Property Security Agreement to grant a
security interest in such new or additional Intellectual Property registered at
the United States Copyright Office or United States Patent and Trademark Office.
 
(mm)        The Company will from time to time, at the expense of the Company,
promptly execute and deliver all such further instruments and documents, and
take all such further action as may be necessary or desirable, or as the Agent
may reasonably request in writing, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Secured
Parties to exercise and enforce their rights and remedies hereunder and with
respect to any Collateral or to otherwise carry out the purposes of this
Agreement.
 
(nn)          Section 4(nn) of the Disclosure Schedule lists all of the patents,
patent applications, trademarks, trademark applications, registered copyrights,
and domain names owned by any of the Company as of the date hereof.  Section
4(nn) of the Disclosure Schedule lists all material licenses in favor of the
Company for the use of any patents, trademarks, copyrights and domain names as
of the date hereof.
 
(oo)          Except as set forth on Section 4(oo) of the Disclosure Schedule,
none of the account debtors or other persons or entities obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or any similar federal, state or local statute or rule in respect of
such Collateral.
 
5.             Effect of Pledge on Certain Rights.  If any of the Collateral
subject to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of the
Agent’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which the Company is subject or to
which the Company is party.
 
 
12

--------------------------------------------------------------------------------

 


6.             Defaults.  The following events shall be “Events of Default”:
 
(a)           The occurrence of an Event of Default (as that term is defined in
the Debentures) under the Debentures;
 
(b)           The occurrence of an Event of Default (as that term is defined in
the Professional Notes) under the Professional Notes;
 
(c)           Any representation or warranty of the Company in this Agreement
shall prove to have been incorrect in any material respect when made;
 
(d)           Except as otherwise provided in Section 6(e), the failure by the
Company to observe or perform any of its obligations hereunder for 10 days after
delivery to the Company of notice of such failure by or on behalf of a Secured
Party unless such default is capable of cure but cannot be cured within such
time frame and the Company is using best efforts to cure same in a timely
fashion; or
 
(e)            If any provision of this Agreement shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by the Company, or a proceeding shall be commenced by
the Company, or by any governmental authority having jurisdiction over the
Company, seeking to establish the invalidity or unenforceability thereof, or the
Company shall deny that the Company has any liability or obligation purported to
be created under this Agreement.
 
(f)            The failure by the Company to obtain written confirmation from
any landlord under any Real Property Lease of the pledge of the Company’s
interest in any such Real Property Lease pursuant to the Bankruptcy Plan within
180 days after the date of Agent’s written request that such confirmation be
obtained.
 
(g)            The termination by the Company of any Real Property Lease without
Agent’s prior written consent.
 
7.             Duty To Hold In Trust.
 
(a)            Upon the occurrence of any Event of Default and at any time
thereafter, the Company shall, upon receipt of any revenue, income, dividend,
interest or other sums subject to the Security Interests, whether payable
pursuant to the Debentures, the Professional Notes or otherwise, or of any
check, draft, note, trade acceptance or other instrument evidencing an
obligation to pay any such sum, hold the same in trust for the Secured Parties
and shall forthwith endorse and transfer any such sums or instruments, or both,
to the Secured Parties, pro-rata in proportion to their respective
then-currently outstanding Principal Amount of Debentures and Professional Notes
for application to the satisfaction of the Obligations (and if any Debenture or
Professional Note is not outstanding, pro-rata in proportion to the initial
purchases of the remaining Debentures and Professional Notes).
 
(b)            If the Company shall become entitled to receive or shall receive
any securities or other property (including, without limitation, shares of
Pledged Securities or instruments representing Pledged Securities acquired after
the date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of the Company or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), the Company agrees to (i) accept the same as the agent of the
Secured Parties; (ii) hold the same in trust on behalf of and for the benefit of
the Secured Parties; and (iii) to deliver any and all certificates or
instruments evidencing the same to the Agent on or before the close of business
on the fifth business day following the receipt thereof by the Company, in the
exact form received together with the Necessary Endorsements, to be held by the
Agent subject to the terms of this Agreement as Collateral.
 
 
13

--------------------------------------------------------------------------------

 
 
8.             Rights and Remedies Upon Default.
 
(a)            Upon the occurrence of any Event of Default and at any time
thereafter, the Secured Parties, acting through the Agent, shall have the right
to exercise all of the remedies conferred hereunder and under the Debentures and
Professional Notes, and the Secured Parties shall have all the rights and
remedies of a secured party under the UCC.  Without limitation, the Agent, for
the benefit of the Secured Parties, shall have the rights and powers listed
below and shall act in accordance with such rights and powers:
 
(i)             The Agent shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Company shall assemble the Collateral and
make it available to the Agent at places which the Agent shall reasonably
select, whether at the Company’s premises or elsewhere, and make available to
the Agent, without rent, all of the Company’s premises and facilities for the
purpose of the Agent taking possession of, removing or putting the Collateral in
saleable or disposable form and the Company hereby waives its right to notice of
such actions.
 
(ii)            All rights of the Company to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise and all
rights of the Company to receive the dividends and interest which it would
otherwise be authorized to receive and retain, shall cease.  Upon such notice,
the Agent shall have the right to receive, for the benefit of the Secured
Parties, any interest, cash dividends or other payments on the Collateral and,
at the option of the Agent, to exercise all voting rights pertaining
thereto.  Without limiting the generality of the foregoing, the Agent shall have
the right (but not the obligation) to exercise all rights with respect to the
Collateral as it were the sole and absolute owner thereof, including, without
limitation, to vote and/or to exchange any or all of the Collateral in
connection with a merger, reorganization, consolidation, recapitalization or
other readjustment concerning or involving the Collateral or the Company or any
of its direct or indirect subsidiaries.
 
(iii)           The Agent shall have the right to operate the business of the
Company using the Collateral at the Company’s premises and shall have the right
to assign, sell, lease or otherwise dispose of and deliver all or any part of
the Collateral, at public or private sale or otherwise, either with or without
special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Agent may deem commercially
reasonable, all without (except as shall be required by applicable statute and
cannot be waived) advertisement or demand upon or notice to the Company or right
of redemption of the Company, which are hereby expressly waived.  Upon each such
sale, lease, assignment or other transfer of Collateral, the Agent, for the
benefit of the Secured Parties, may, unless prohibited by applicable law which
cannot be waived, purchase all or any part of the Collateral being sold, free
from and discharged of all trusts, claims, right of redemption and equities of
the Company, which are hereby waived and released.
 
 
14

--------------------------------------------------------------------------------

 
 
(iv)           The Agent shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Agent, on behalf of the Secured Parties, and to enforce
the Company’s rights against such account debtors and obligors.
 
(v)            The Agent may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Agent, on behalf of the Secured Parties, or its
designee.
 
(vi)           The Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of the Company at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Parties or any designee or any purchaser of any Collateral, including that of
the Agent for the benefit of the Secured Parties.
 
(b)           The Agent shall comply with any applicable law in connection with
a disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.  The
Agent may sell the Collateral without giving any warranties and may specifically
disclaim such warranties.  If the Agent sells any of the Collateral on credit,
the Company will only be credited with payments actually made by the purchaser
and received by the Agent or party acting on behalf of the Agent.  In addition,
the Company waives any and all rights that it may have to a judicial hearing in
advance of the enforcement of any of the Agent’s rights and remedies hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.
 
(c)            For the purpose of enabling the Agent to further exercise rights
and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, the Company hereby grants to the Agent, for the benefit of the
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Company) to use, license or
sublicense following an Event of Default, any Intellectual Property now owned or
hereafter acquired by the Company, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.
 
 
15

--------------------------------------------------------------------------------

 
 
9.             Applications of Proceeds. Except for the proceeds from the sale
or other disposition of the Discontinued Operations, the proceeds of which may
be used by the Company for working capital and/or the acquisition of additional
assets, the proceeds of the sale, lease or other disposition of the Collateral
hereunder or from payments made on account of any insurance policy insuring any
portion of the Collateral shall be applied first, to the expenses and costs of
the Agent in connection with the Agent’s performance hereunder in connection
with the transactions contemplated hereunder (including, without limitation, any
taxes, fees and other costs incurred in connection therewith and any reasonable
attorneys’ fees and expenses incurred by the Agent), and then to satisfaction of
the Obligations pro rata among the Secured Parties (based on then-outstanding
Principal Amounts of Debentures and principal amounts of Professional Notes at
the time of any such determination), and then to the payment of any other
amounts required by applicable law, after which the Agent shall pay to the
Company any surplus proceeds. If, upon the sale, license or other disposition of
the Collateral, the proceeds thereof are insufficient to pay all amounts to
which the Agent and the Secured Parties are legally entitled, the Company will
be liable for the deficiency, together with interest thereon, at the rate of 24%
per annum or the lesser amount permitted by applicable law (the “Default Rate”),
and the reasonable fees of any attorneys employed by the Agent or the Secured
Parties to collect such deficiency.  To the extent permitted by applicable law,
the Company waives all claims, damages and demands against the Secured Parties
and the Agent arising out of the repossession, removal, retention or sale of the
Collateral, unless due solely to the gross negligence or willful misconduct of
the Secured Parties as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.
 
10.            Securities Law Provision. The Company recognizes that the Agent
may be limited in its ability to effect a sale to the public of all or part of
the Pledged Securities by reason of certain prohibitions in the Securities Act
of 1933, as amended, or other federal or state securities laws (collectively,
the “Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof.  The Company agrees that sales so made may
be at prices and on terms less favorable than if the Pledged Securities were
sold to the public, and that the Agent has no obligation to delay the sale of
any Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws.  The Company shall
cooperate with the Agent in its attempt to satisfy any requirements under the
Securities Laws (including, without limitation, registration thereunder if
requested by the Agent) applicable to the sale of the Pledged Securities by the
Agent.
 
11.            Costs and Expenses.  The Company agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Agent.  The Company shall also pay all other claims
and charges which in the reasonable opinion of the Agent is reasonably likely to
prejudice, imperil or otherwise affect the Collateral or the Security Interests
therein.  The Company will also, upon demand, pay to the Agent the amount of any
and all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, which the Agent, for the benefit of the
Secured Parties, may incur in connection with the protection, satisfaction,
foreclosure, collection or enforcement of the Security Interest and the
preparation, administration, continuance, amendment or enforcement of this
Agreement and pay to the Agent the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Agent, for the benefit of the Secured Parties, and the Secured
Parties may incur in connection with (i) the enforcement of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of collection of the Secured Parties under the Debentures and
the Professional Notes.  Such fees shall be paid within 15 days of submission of
a request by the Agent to the Company and the Company shall promptly notify the
Secured Parties of the payment of such fees.
 
 
16

--------------------------------------------------------------------------------

 
 
12.            Responsibility for Collateral. The Company assumes all
liabilities and responsibility in connection with all Collateral, and the
Obligations shall in no way be affected or diminished by reason of the loss,
destruction, damage or theft of any of the Collateral or its unavailability for
any reason.  Without limiting the generality of the foregoing, (a) neither the
Agent nor any Secured Party (i) has any duty (either before or after an Event of
Default) to collect any amounts in respect of the Collateral or to preserve any
rights relating to the Collateral, or (ii) has any obligation to clean-up or
otherwise prepare the Collateral for sale, and (b) the Company shall remain
obligated and liable under each contract or agreement included in the Collateral
to be observed or performed by the Company thereunder.  Neither the Agent nor
any Secured Party shall have any obligation or liability under any such contract
or agreement by reason of or arising out of this Agreement or the receipt by the
Agent or any Secured Party of any payment relating to any of the Collateral, nor
shall the Agent or any Secured Party be obligated in any manner to perform any
of the obligations of the Company under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Agent or any Secured Party in respect of the Collateral or as to
the sufficiency of any performance by any party under any such contract,
insurance policy or agreement, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to the Agent or to which the Agent or any Secured Party may
be entitled at any time or times.
 
13.            Security Interests Absolute. All rights of the Secured Parties
and all obligations of the Company hereunder, shall be absolute and
unconditional, irrespective of: (a) any lack of validity or enforceability of
this Agreement, the Debentures, the Professional Notes or any agreement entered
into in connection with the foregoing, or any portion hereof or thereof; (b) any
change in the time, manner or place of payment or performance of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Debentures, the Professional Notes
or any other agreement entered into in connection with the foregoing; (c) any
exchange, release or nonperfection of any of the Collateral, or any release or
amendment or waiver of or consent to departure from any other collateral for, or
any guarantee, or any other security, for all or any of the Obligations; (d) any
action by the Secured Parties to obtain, adjust, settle and cancel in its sole
discretion any insurance claims or matters made or arising in connection with
the Collateral; or (e) any other circumstance which might otherwise constitute
any legal or equitable defense available to the Company, or a discharge of all
or any part of the Security Interests granted hereby.  Until the Obligations
shall have been paid and performed in full, the rights of the Secured Parties
shall continue even if the Obligations are barred for any reason, including,
without limitation, the running of the statute of limitations or
bankruptcy.  The Company expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, the Company’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof.  The
Company waives all right to require the Secured Parties to proceed against any
other person or entity or to apply any Collateral which the Secured Parties may
hold at any time, or to marshal assets, or to pursue any other remedy. The
Company waives any defense arising by reason of the application of the statute
of limitations to any obligation secured hereby.
 
 
17

--------------------------------------------------------------------------------

 
 
14.           Term of Agreement. This Agreement and the Security Interests shall
terminate on the date on which all payments under the Debentures and the
Professional Notes have been indefeasibly paid in full and all other Obligations
have been paid or discharged; provided, however, that all indemnities of the
Company contained in this Agreement (including, without limitation, those set
forth in Section 18 and the payment of fees and expenses set forth in Section
11) shall survive and remain operative and in full force and effect regardless
of the termination of this Agreement or the resignation or removal of the Agent.
 
15.           Power of Attorney; Further Assurances.
 
(a)            The Company authorizes the Agent, acting on behalf of the Secured
Parties, as set forth herein, and does hereby make, constitute and appoint the
Agent and his agents, successors or assigns with full power of substitution, as
the Company’s true and lawful attorney-in-fact, with power, in the name of the
Agent or the Company, to, after the occurrence and during the continuance of an
Event of Default, (i) endorse any note, checks, drafts, money orders or other
instruments of payment (including payments payable under or in respect of any
policy of insurance) in respect of the Collateral that may come into possession
of the Agent; (ii) to sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; (v) to transfer any Intellectual
Property or provide licenses respecting any Intellectual Property; and (vi)
generally, at the option of the Agent, and at the expense of the Company, at any
time, or from time to time, to execute and deliver any and all documents and
instruments and to do all acts and things which the Agent deems necessary to
protect, preserve and realize upon the Collateral and the Security Interests
granted therein in order to effect the intent of this Agreement and the
Debentures all as fully and effectually as the Company might or could do; and
the Company hereby ratifies all that said attorney shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is coupled with an interest
and shall be irrevocable for the term of this Agreement and thereafter as long
as any of the Obligations shall be outstanding.  The designation set forth
herein shall be deemed to amend and supersede any inconsistent provision in the
Organizational Documents or other documents or agreements to which the Company
is subject or to which the Company is a party.  Without limiting the generality
of the foregoing, after the occurrence and during the continuance of an Event of
Default, the Agent is specifically authorized to execute and file any
applications for or instruments of transfer and assignment of any patents,
trademarks, copyrights or other Intellectual Property with the United States
Patent and Trademark Office and the United States Copyright Office.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           On a continuing basis, the Company will make, execute,
acknowledge, deliver, file and record, as the case may be, with the proper
filing and recording agencies in any jurisdiction, including, without
limitation, the jurisdictions indicated on Section 15(b) of the Disclosure
Schedule, all such instruments, and take all such action as may reasonably be
deemed necessary or advisable, or as reasonably requested by the Agent, to
perfect the Security Interests granted hereunder and otherwise to carry out the
intent and purposes of this Agreement, or for assuring and confirming to the
Agent the grant or perfection of a perfected security interest in all the
Collateral under the UCC.
 
(c)           The Company hereby irrevocably appoints the Agent as the Company’s
attorney-in-fact, with full authority in the place and instead of the Company
and in the name of the Company, to take any action and to execute any instrument
which the Agent may deem necessary or advisable to accomplish the purposes of
this Agreement, including the filing of one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of the Company where permitted by law, which financing statements may
(but need not) describe the Collateral as “all assets” or “all personal
property” or words of like import, and ratifies all such actions taken by the
Agent.  This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.
 
16.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto or by
electronic mail at the e-mail address set forth on the signature pages attached
hereto prior to 5:30 p.m. (California time) on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature pages
attached hereto or by electronic mail at the e-mail address set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (California time) on any Trading Day, (c) the 2nd Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto or such other address as the
recipient party to whom notice is to be given may have furnished to the other
party in writing in accordance herewith.
 
17.           Other Security.  To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Agent shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Parties’ rights and
remedies hereunder.
 
 
19

--------------------------------------------------------------------------------

 
 
18.           Collateral Agent.
 
(a)            Appointment.  The Secured Parties, by their acceptance of the
benefits of the Agreement, hereby designate Lester E. Taylor, Jr. as the
collateral agent (the “Agent”) to act as specified herein.  Each Secured Party
shall be deemed irrevocably to authorize the Agent to take such action on its
behalf under the provisions of this Agreement and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto.  The Agent may perform any of its duties
hereunder by or through his agents or employees at the expense of the Company as
set forth in this Agreement.
 
(b)            Nature of Duties.  The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement.  Neither
the Agent nor any of his partners, employees or agents shall be liable for any
action taken or omitted by him as such under this Agreement or hereunder or in
connection herewith or therewith, be responsible for the consequence of any
oversight or error of judgment or answerable for any loss, unless caused solely
by him or his gross negligence or willful misconduct as determined by a final
judgment (not subject to further appeal) of a court of competent
jurisdiction.  The duties of the Agent shall be mechanical and administrative in
nature; the Agent shall not have by reason of this Agreement or any other
related agreement a fiduciary relationship in respect of the Company or any
Secured Party; and nothing in the Agreement or any other related agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
the Agent any obligations in respect of this Agreement or any other related
agreement except as expressly set forth herein and therein.
 
(c)            Lack of Reliance on the Agent.  Independently and without
reliance upon the Agent, each Secured Party, to the extent it deems appropriate,
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of the Company and its subsidiaries in
connection with such Secured Party’s investment in the Company, the creation and
continuance of the Obligations, the transactions contemplated by the Transaction
Documents, and the taking or not taking of any action in connection therewith,
and (ii) its own appraisal of the creditworthiness of the Company and its
subsidiaries, and of the value of the Collateral from time to time, and the
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Secured Party with any credit, market or other information
with respect thereto, whether coming into its possession before any Obligations
are incurred or at any time or times thereafter.  The Agent shall not be
responsible to the Company or any Secured Party for any recitals, statements,
information, financial statements, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith, or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other related agreement or any contracts or insurance policies, or for the
financial condition of the Company or the value of any of the Collateral, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other
related agreement, or the financial condition of the Company, or the value of
any of the Collateral, or the existence or possible existence of any default or
Event of Default under this Agreement, the Debentures, the Professional Notes or
any of the other related agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
(d)            Certain Rights of the Agent.  The Agent shall have the right to
take any action with respect to the Collateral, on behalf of all of the Secured
Parties.  Whenever reference is made in this Agreement to any action by,
consent, designation, specification, requirement or approval of, notice, request
or other communication from, or other direction given or action to be undertaken
or to be (or not to be) suffered or omitted by the Agent to any amendment,
waiver or other modification of this Agreement to be executed (or not to be
executed) by the Agent or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Agent, it is understood that in
all cases the Agent shall be fully justified in failing or refusing to take any
such action under this Agreement as it deems appropriate.  This provision is
intended solely for the benefit of the Agent and its successors and permitted
assigns and is not intended to and will not entitle the other parties hereto to
any defense, claim or counterclaim under or in relation to any Transaction
Document, or confer any rights or benefits on any party hereto.  If such
instructions are not provided despite the Agent’s request therefor, the Agent
shall be entitled to refrain from such act or taking such action, and if such
action is taken, shall be entitled to appropriate indemnification from the
Secured Parties in respect of actions to be taken by the Agent; and the Agent
shall not incur liability to any person or entity by reason of so
refraining.  Without limiting the foregoing, (a) no Secured Party shall have any
right of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder in accordance with the terms of the Agreement
or any other related agreement, and the Company shall have no right to question
or challenge the authority of, or the instructions given to, the Agent pursuant
to the foregoing and (b) the Agent shall not be required to take any action
which the Agent believes (i) could reasonably be expected to expose it to
personal liability, or (ii) require it to expend or risk its own funds, or
(iii) is contrary to this Agreement, the Debentures, the Professional Notes, any
other related agreement or applicable law.
 
(e)            Reliance.  The Agent shall be entitled to conclusively rely, and
shall be fully protected in relying, upon any writing, facsimile, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by the proper person or entity, and, with respect to all legal matters
pertaining to the Agreement, the Debentures, the Professional Notes and any
other related agreement and its duties thereunder, upon advice of counsel
selected by it and upon all other matters pertaining to this Agreement, the
Debentures, the Professional Notes and any other related agreement and its
duties thereunder, upon advice of other experts selected by it.  Anything to the
contrary notwithstanding, the Agent shall have no obligation whatsoever to any
Secured Party to assure that the Collateral exists or is owned by the Company or
is cared for, protected or insured or that the liens granted pursuant to this
Agreement have been properly or sufficiently or lawfully created, perfected, or
enforced or are entitled to any particular priority.
 
(f)            Indemnification.  To the extent that the Agent is not reimbursed
and indemnified by the Company, the Secured Parties (other than the holders of
the Professional Notes) will jointly and severally reimburse and indemnify the
Agent, in proportion to the outstanding amount of their respective Principal
Amounts of Debentures at the time of determination, from and against any and all
claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
performing its duties hereunder or under this Agreement, the Debentures and any
other related agreement, or in any way relating to or arising out of this
Agreement, the Debentures and any other related agreement except for those
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction to have resulted solely from the Agent’s own gross
negligence or willful misconduct.  Prior to taking any action hereunder as the
Agent, the Agent may require each Secured Party to deposit with it sufficient
sums as it determines in good faith is necessary to protect the Agent for costs
and expenses associated with taking such action.  The provisions of this
Section 18(f) shall survive the termination of this Agreement and the
resignation or removal of the Agent.
 
 
21

--------------------------------------------------------------------------------

 
 
(g)           Resignation by the Agent.
 
 
(i)
The Agent may resign from the performance of all its functions and duties under
this Agreement and the other Transaction Documents at any time by giving 30
days’ prior written notice (pursuant to Section 16) to the Company and the
Secured Parties.  Such resignation shall take effect upon the appointment of a
successor the Agent pursuant to clauses (ii) and (ii) below.

 
 
(ii)
Upon any such notice of resignation, the Secured Parties, acting by a Majority
in Interest, shall appoint a successor collateral agent hereunder.

 
 
(iii)
If a successor collateral agent shall not have been so appointed within said
30-day period, the Agent shall then appoint a successor collateral agent who
shall serve as collateral agent until such time, if any, as the Secured Parties
appoint a successor collateral agent as provided above.  If a successor
collateral agent has not been appointed within such 30-day period, the Agent may
petition any court of competent jurisdiction or may interplead the Company and
the Secured Parties in a proceeding for the appointment of a successor
collateral agent, and all fees, including, but not limited to, extraordinary
fees associated with the filing of interpleader and expenses associated
therewith, shall be payable by the Company on demand.

 
(h)           Rights with respect to Collateral.  Each Secured Party agrees with
all other Secured Parties and the Agent (i) that it shall not, and shall not
attempt to, exercise any rights with respect to its security interest in the
Collateral, whether pursuant to any other agreement or otherwise (other than
pursuant to this Agreement), or take or institute any action against the Agent
or any of the other Secured Parties in respect of the Collateral or its rights
hereunder (other than any such action arising from the breach of this Agreement)
and (ii) that such Secured Party has no other rights with respect to the
Collateral other than as set forth in this Agreement, the Debentures and any
other related agreements.  Upon the acceptance of any appointment as collateral
agent hereunder by a successor collateral agent, such successor collateral agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring collateral agent and the retiring
collateral agent shall be discharged from its duties and obligations under this
Agreement.  After any retiring collateral agent’s resignation or removal
hereunder as collateral agent, the provisions of this Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
collateral agent.
 
 
22

--------------------------------------------------------------------------------

 
 
19.           Miscellaneous.
 
(a)           No course of dealing between the Company and the Secured Parties,
nor any failure to exercise, nor any delay in exercising, on the part of the
Secured Parties, any right, power or privilege hereunder or under the Debentures
or the Professional Notes shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.
 
(b)           All of the rights and remedies of the Secured Parties with respect
to the Collateral, whether established hereby or by the Debentures, the
Professional Notes or by any other agreements, instruments or documents or by
law shall be cumulative and may be exercised singly or concurrently.
 
(c)           This Agreement, together with the exhibits and Disclosure Schedule
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into this Agreement and the exhibits and Disclosure Schedule
hereto. No provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Agent, or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought.
 
(d)           If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(e)           No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.
 
(f)           This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns.  The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Agent (other than by merger).  Any Secured Party may
assign any or all of its rights under this Agreement to any Person (as defined
in the Purchase Agreement) to whom such Secured Party assigns or transfers any
Obligations, provided such transferee agrees in writing to be bound, with
respect to the transferred Obligations, by the provisions of this Agreement that
apply to the “Secured Parties.”
 
 
23

--------------------------------------------------------------------------------

 
 
(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.
 
(h)           Except to the extent mandatorily governed by the jurisdiction or
situs where the Collateral is located, all questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of California, without regard to the principles of conflicts of law
thereof.  Except to the extent mandatorily governed by the jurisdiction or situs
where the Collateral is located, the Company agrees that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement, the Debentures and the Professional Notes
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in Orange County,
California.  Except to the extent mandatorily governed by the jurisdiction or
situs where the Collateral is located, the Company hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in Orange
County, California for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
 
(i)            This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
(j)            The Company shall indemnify, reimburse and hold harmless the
Agent and the Secured Parties and their respective partners, members,
shareholders, officers, directors, employees and agents (and any other persons
with other titles that have similar functions) (collectively, “Indemnitees”)
from and against any and all losses, claims, liabilities, damages, penalties,
suits, costs and expenses, of any kind or nature, (including fees relating to
the cost of investigating and defending any of the foregoing) imposed on,
incurred by or asserted against such Indemnitee in any way related to or arising
from or alleged to arise from this Agreement or the Collateral, except any such
losses, claims, liabilities, damages, penalties, suits, costs and expenses which
result from the gross negligence or willful misconduct of the Indemnitee as
determined by a final, nonappealable decision of a court of competent
jurisdiction.  This indemnification provision is in addition to, and not in
limitation of, any other indemnification provision in the Debentures or the
Professional Notes, Section 18(f), the Purchase Agreement or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.
 
 
24

--------------------------------------------------------------------------------

 
 
(k)            Nothing in this Agreement shall be construed to subject the Agent
or any Secured Party to liability as an officer or director of the Company or a
partner in any of the Company’s direct or indirect subsidiaries that is a
partnership or as a member in any of the Company direct or indirect subsidiaries
that is a limited liability company, nor shall the Agent or any Secured Party be
deemed to have assumed any obligations under any partnership agreement or
limited liability company agreement, as applicable, of any the Company or any of
its direct or indirect subsidiaries or otherwise, unless and until any such
Secured Party exercises its right to be substituted for the Company as a partner
or member, as applicable, pursuant hereto.
 
(l)            To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of the Company or any direct
or indirect subsidiary of the Company or compliance with any provisions of any
of the Organizational Documents, the Company hereby grants such consent and
approval and waive any such noncompliance with the terms of said documents.
 
(m)           The Company and each Secured Party is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) and the Agent (for itself and not on behalf of any
Secured Party), hereby notifies all future Secured Parties, including subsequent
assignees or transferees, that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies the
Secured Party, which information includes the name and address of the Secured
Party and other information that will allow the Agent, to identify the Secured
Party in accordance with the Patriot Act. The Secured Parties shall provide such
information and take such actions as are requested by the Agent in order to
maintain compliance with the Patriot Act.
 
(n)            In no event shall the Agent be responsible or liable for any
failure or delay in the performance of its obligations hereunder directly or
indirectly caused by events beyond its control, including general labor
disputes, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, losses or malfunctions
of utilities, communications or computer (software and hardware) services;
provided, however, that lack of funds or other financial circumstances and labor
disputes only by the personnel of the affected party shall not constitute an
event beyond its control hereunder and provided, further, that the Agent, as the
case may be, shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performances as soon as practicable
under the circumstances.
 
[SIGNATURE PAGES FOLLOW]
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the dates set forth below.
 
COMPANY
U.S. DRY CLEANING SERVICES CORPORATION, a Delaware corporation
               
By:
 
      Robert Y. Lee, Chief Executive Officer            
Dated: September __, 2011
         
Address:
4040 MacArthur Blvd., Suite 305
     
Newport Beach, CA 92660
   
Facsimile:
(949) 863-9657
                 
AGENT
     
LESTER E. TAYLOR, JR.
         
Dated: September __, 2011
         
Address:
P.O. Box 1687
       
Bellflower, CA 90707
   
Facsimile:
(562) 925-5831
 

 


 
[SIGNATURE PAGE OF SECURED PARTIES FOLLOWS]
 
 
26

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE OF SECURED PARTIES TO SECURITY AGREEMENT]
 


 
 
Name of Secured Party:
 



Signature of Secured Party (or Authorized Signatory if an entity):
 

 
Name of Authorized Signatory (if an entity):
 



Title of Authorized Signatory (if an entity):
 



Address of Secured Party:
 



Email Address of Secured Party:
 



Facsimile Number of Secured Party:
 

 
Dated:
 

 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
ANNEX A
to
SECURITY AGREEMENT
 
FORM OF ADDITIONAL OBLIGOR JOINDER
 
Security Agreement dated as of September 23, 2011 made by
 
U.S. Dry Cleaning Services Corporation
 
to and in favor of
 
the Secured Parties identified therein (the “Security Agreement”)
 
Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.
 
The undersigned hereby agrees that upon delivery of this Additional Obligor
Joinder to the Secured Parties referred to above, the undersigned shall (a) be
an Additional Obligor under the Security Agreement, (b) have all the rights and
obligations of the Company under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Obligor Joinder.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.
 
Attached hereto are supplemental and/or replacement Disclosure Schedule to the
Security Agreement, as applicable.
 
An executed copy of this Additional Obligor Joinder shall be delivered to the
Agent, and the Secured Parties and the Agent may rely on the matters set forth
herein on or after the date hereof.  This Additional Obligor Joinder shall not
be modified, amended or terminated without the prior written consent of the
Agent.
 
 
A-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Additional Obligor Joinder
to be executed in the name and on behalf of the undersigned.
 

 
[Name of Additional Obligor]
                                   
By:
     
Name:
 
   
Title:
 
           
Dated:
             
Address:
             
Facsimile:
     
Email:
   

 
 
 
 
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
ANNEX B
to
SECURITY AGREEMENT
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This INTELLECTUAL PROPERTY SECURITY AGREEMENT (“IP Security Agreement”), dated
as of September 23, 2011, is made by U.S. DRY CLEANING SERVICES CORPORATION, a
Delaware corporation (“Grantor”) in favor of Lester E. Taylor, Jr. (“Agent”), as
collateral agent for the holders (the “Secured Parties”) of the Company’s 10%
Senior Secured Original Issue Discount Convertible Debentures due September 23,
2013 (the “Debentures”) and the Company’s 10% Senior Secured Promissory Notes
due September 23, 2013 (collectively, the “Professional Notes”).
 
R E C I T A L S
 
A.           The Secured Parties have entered into the Debentures and the
Professional Notes with Grantor.
 
B.            As a condition precedent to the making of loans by the Secured
Parties under the Debentures and the Professional Notes, Grantor has executed
and delivered that certain Security Agreement dated as of the same day herewith,
made by and among Grantor and the Secured Parties (the “Security Agreement”).
 
C.            Under the terms of the Security Agreement, Grantor has granted to
Agent, for the benefit of the Secured Parties, a security interest in, among
other property, certain intellectual property of Grantor, and has agreed to
execute and deliver this IP Security Agreement, for recording with national,
federal and state government authorities including but not limited to, with
respect to individual patents, registered trademarks and registered copyrights,
and applications for the foregoing, recording with the United States Patent and
Trademark Office and the United States Copyright Office.
 
A G R E E M E N T
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees as follows:
 
1.             Grant of Security.  Grantor hereby grants to Agent for the
benefit of the Secured Parties a security interest in all of Grantor's right,
title and interest in and to the following (the “IP Collateral”):
 
(a)           All copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office;
 
 
-1-

--------------------------------------------------------------------------------

 
 
(b)           All letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, and all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof;
 
(c)           All trademarks, common law trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto;
 
(d)           All trade secrets arising under the laws of the United States, any
other country or any political subdivision thereof;
 
(e)           All rights to obtain any reissues, renewals or extensions of the
foregoing;
 
(f)           All licenses for any of the foregoing;
 
(g)           All causes of action for infringement of the foregoing;
 
(h)           Any and all royalties, fees, income, payments and other proceeds
now or hereafter due or payable with respect to any and all of the foregoing;
and
 
(i)            Any and all claims, with respect to any of the foregoing, for
damages and injunctive relief for past, present and future infringement,
dilution, misappropriation, violation, misuse, breach or default, with the right
but no obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.
 
2.             Recordation. Grantor authorizes the Commissioner for Patents, the
Commissioner for Trademarks and the Register of Copyrights and any other
government officials to record and register this IP Security Agreement upon
request by the Agent.
 
3.             Loan Documents.  This IP Security Agreement has been entered into
pursuant to and in conjunction with the Security Agreement, which is hereby
incorporated by reference. The provisions of the Security Agreement shall
supersede and control over any conflicting or inconsistent provision herein. The
rights and remedies of the Agent with respect to the IP Collateral are as
provided by the Security Agreement and annexes thereto, and nothing in this IP
Security Agreement shall be deemed to limit such rights and remedies.
 
4.             Execution in Counterparts. This IP Security Agreement may be
executed in counterparts, each of which shall constitute an original, and all of
which when taken together shall constitute one and the same IP Security
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
5.             Governing Law.  This IP Security Agreement shall be governed by
and construed in accordance with the laws of the State of California, without
regard to the principles of conflicts of law thereof.
 
IN WITNESS WHEREOF, the parties have caused this IP Security Agreement to be
duly executed and delivered by its officers thereunto duly authorized as of the
date first above written.


GRANTOR
U.S. DRY CLEANING SERVICES CORPORATION, a Delaware corporation            
By:
 
     
Robert Y. Lee, Chief Executive Officer
         
AGREED TO AND ACCEPTED:
           
AGENT
LESTER E. TAYLOR, JR.  


 
 
 
 
 
-3-

--------------------------------------------------------------------------------